Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This corrected Notice of Allowability (NOA) supplements the previous Notice of Allowability dated 04/27/2022.  All the details remain the same as in the previous NOA action, except for the IDS document filed on 07/01/2022. It is noted that all the other documents which are not attached to the current corrected NOA are found in the previous NOA Action of 04/27/2022.  

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) was submitted on 07/01/2022. The submission thereof is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure document has been considered by the Examiner, and signed and initialed copy thereof is enclosed herewith.  
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 5-7, 9-12 and 14-15 are allowed for the reasons articulated in the notice of allowance (NOA) mailed on 04/27/2022, which are incorporated herein by reference. Applicants' IDS on 07/01/2022 did not change the previous determination of patentability.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 5-7, 9-12 and 14-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613